DETAILED ACTION
This action is responsive to the application No. 16/682,788 filed on November 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species 2 invention reading on Fig. 10Q in the reply filed on 04/22/2021 is acknowledged.  The Applicants indicated that claims 1-5, 8, and 9 read on the elected species.  Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0117411).

Regarding Claim 1, Kim (see, e.g., Figs. 1, 2A-2C), teaches a Fin Field-Effect Transistor (FinFET) circuit, comprising:
a first fin AP2 extending from a substrate 100 in a P-type region PR1 of the substrate 100 (see, e.g., pars. 0072-0074);
a second fin AP1 extending from the substrate 100 in an N-type region NR1 of the substrate 100, the second fin AP1 substantially parallel to the first fin AP2 (see, e.g., pars. 0072-0074);
a P-type epitaxial (epi) Source/Drain (S/D) (epi-S/D) SD2 on the first fin AP2 (see, e.g., pars. 0085, 0087, 0131);
an N-type epi-S/D SD1 on the second fin AP1 (see, e.g., pars. 0085, 0087, 0130);
an Inter-Layer Dielectric (ILD) material 130 over the P-type epi-S/D SD2 and the N-type epi-S/D SD1 (see, e.g., par. 0094); and
a boundary layer 125 having a thickness between the ILD material 130 and the P-type epi-S/D SD2 and having the thickness between the ILD material 130 and the N-type epi-S/D SD1 (see, e.g., par. 0094).  

Regarding Claim 2, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 1, 2A-2C), teaches that a first side (i.e., outer side) of the boundary layer 125 is in contact with the ILD material 130 and a second side (i.e., inner side) of the boundary layer 125 is in contact with the P-type epi-S/D SD2 and the N-type epi-S/D SD1.  

Regarding Claim 3, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 1, 2A-2C), teaches:
a first contact CA through the ILD material 130 electrically coupled to a portion of the N-type epi- S/D SD1 not covered by the boundary layer 125 (see, e.g., par. 0097); and
a second contact CA through the ILD material 130 electrically coupled to a portion of the P-type epi-S/D SD2 not covered by the boundary layer 125 (see, e.g., par. 0097).  

Regarding Claim 4, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 1, 2A-2C), teaches that the P-type epi-S/D SD2 and the N-type epi-S/D SD1 are separated by at least a first portion of the boundary layer 125 on the P-type epi-S/D SD2 and a second portion of the boundary layer 125 on the N-type epi-S/D SD1 (see, e.g., Fig. 2C).  

Regarding Claim 5, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 1, 2A-2C), teaches that the boundary layer 125 consists of an etch stop layer (see, e.g., par. 0094).  

Regarding Claim 8, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 1, 2A-2C), teaches the FinFET circuit of claim 1 integrated in an integrated circuit (IC) (see, e.g., par. 0005).  

Regarding Claim 9, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 1, 2A-2C), teaches the FinFET circuit of claim 1, integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (see, e.g., par. 0005).
In re: Seok-Jung YUN et al.Application No.: 16/850,391Filed: April 16, 2020Page 5 of 8
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for 
/Nelson Garces/
Primary Examiner, Art Unit 2814